       Case 4:19-cv-00369 Document 1 Filed on 02/03/19 in TXSD Page 1 of 15




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION


 MHD YAHYA ALGHAFIR AND TRUE                      §
 CALL TELECOM D/B/A TRUE CALL                     §
                                                  §                  Civil Action No. 4:19-cv-369
      Plaintiffs,                                 §
                                                  §
 v.                                               §
                                                  §
 TRUE SOFTWARE SCANDINAVIA AB                     §
                                                  §
      Defendant.                                  §


                           PLAINTIFFS’ ORIGINAL COMPLAINT


        Plaintiff, MHD Yahya Alghafir and TRUE CALL Telecom d/b/a TRUE CALL

(collectively “Plaintiffs” or “TRUE CALL”) bring this suit against Defendant True Software

SCANDINAVIA AB (hereinafter “TRUECALLER”) and states as follows:

                                 I.     NATURE OF ACTION

        1.      Plaintiffs bring this action at law and in equity for trademark infringement, and

dilution, unfair competition and unfair business practices arising under the Trademark Act of 1946,

15 U.S.C. §§1051 et seq. (2009) (“Lanham Act”); the anti-dilution laws of the State of Texas; the

fair business practices and unfair and deceptive trade practices of the State of Texas and the

common law.         Among other relief, Plaintiffs asks this Court to: (a) permanently enjoin

TRUECALLER from marketing or selling prepaid communication services bearing the

confusingly similar imitation of the TRUE CALL Mark; (b) award Plaintiffs monetary damages

and to treble that award; (c) require TRUECALLER to disgorge all profits from sales of the
      Case 4:19-cv-00369 Document 1 Filed on 02/03/19 in TXSD Page 2 of 15




infringing prepaid communication services; and (d) award Plaintiffs punitive damages, attorneys’

fees and costs.

                                          II.    PARTIES

       2.         Plaintiff MHD Yahya Alghafir is a Texas citizen who owns a registration for the

mark for True Call Telecom d/b/a True Call.

       3.         Plaintiff TRUE CALL Telecom d/b/a True Call (“TRUE CALL”) is in the business

of prepaid telecommunications calling card services and telephone calling card services.

       4.         True Software SCANDINAVIA AB. (“TRUECALLER”) provides goods and

services involving software for processing, transmission, sending, collection, forwarding and

reception of data, information, video, messages, text, calls, audio, graphics and images.

TRUECALLER is a limited liability company organized and existing under the laws of Sweden

with its principal place of business at Kungsgaten 15, 111 43 Stockholm SWEDEN.

TRUECALLER according to its website also has offices in San Francisco, CA., Unites States.

                              III.    JURISDICTION AND VENUE

       5.         This Court has subject matter jurisdiction under section 39 of the Lanham Act, 15

U.S.C. §1121, and under 28 U.S.C. §§ 1331 and 1338. This Court has subject matter jurisdiction

pursuant to 28 U.S.C. §§ 1331 and 1338.

       6.         This Court has personal jurisdiction over TRUECALLER because, on information

and belief, (a) TRUECALLER has marketed, distributed, offered for sale, and/or sold the

infringing pre-paid communications services via its website (www.truecaller.com) and its App to

persons within the State of Texas; (b) TRUECALLER regularly transacts and conducts business

within the State of Texas; and/or (c) TRUECALLER regularly transacts and conducts business

within the State of Texas sufficient to permit the exercise or personal jurisdiction.


                                                  2
      Case 4:19-cv-00369 Document 1 Filed on 02/03/19 in TXSD Page 3 of 15




                IV.     FACTS COMMON TO ALL CLAIMS FOR RELIEF

A.     THE TRUE CALL TRADEMARK

       7.      Plaintiffs reserved all rights to use the TRUE CALL mark on December 7, 2006 for

the purposes of “Prepaid telecommunications calling card services; Telephone calling card

services” in International class 036. It is common knowledge that all goods or services are

categorized within International Classes (“IC”). Goods run from classes IC 1-34, while Services

are in IC 35-45. On September 18, 2007 the USPTO registered the mark TRUE CALL under Reg.

No. 3293061 to Plaintiff TRUE CALL.

       8.      In pertinent part the following IC’s are have been accepted by the USPTO.

Affidavits have been filed pursuant to Sections 8 and 15 of the Lanham Act, 15 U.S.C §§ 1058

and 1065, and this registration is incontestable.

        CLASS                    DESCRIPTION                      STATUS     EFFECTIVE
                                                                                DATE
        036       Issuing     prepaid    telecommunicatio00n          M      01-Jan-2016
                  calling cards
        036       Issuing prepaid telephone calling cards.            M      01-Jan-2016

       9.      TRUE CALL’s registered trade mark issued on September 18, 2007. On May 23,

2014, TRUE CALL’s registration was renewed for all services recited in the original registration.

       10.     For years, TRUE CALL’s prepaid cards have been purchased by consumers who

regularly make international calls in and out of the United States.

       11.     As a result of TRUE CALL’s continuous and exclusive use of the TRUE CALL

Mark in connection with prepaid communication calling cards, the mark enjoys wide public

acceptance and association with TRUE CALL and has come to be recognized widely and favorably

by the public as an indicator of the origin of TRUE CALL’s Mark.

                                                    3
      Case 4:19-cv-00369 Document 1 Filed on 02/03/19 in TXSD Page 4 of 15




        12.    As a result of TRUE CALL’s extensive use and promotion of the TRUE CALL

Mark, TRUE CALL has built up and now owns extremely valuable goodwill that is symbolized

by the mark. The purchasing public has come to associate the TRUE CALL Mark with TRUE

CALL.

B.      TRUE CALLER’S UNLAWFUL ACTIVIVITIES

        13.    In blatant disregard of TRUE CALL’s rights, TRUECALLER is marketing and

offering for sale and selling in interstate commerce prepaid communication services through its

website (www.truecaller.com), and a mobile phone application (the “App”) called TRUECALLER

(the “Infringing Name”). The Infringing Name closely mimics the mark of TRUE CALL.

        14.    On February 21, 2013 TRUECALLER filed Application Serial No. 79/135,497 to

register the mark TRUECALLER. However, TRUECALLER’s application was refused in a first

Office Action dated November 10, 2014. As grounds for refusal, the Examining Attorney

indicated that the applied for mark would be refused registration because of a likelihood of

confusion with U.S. Reg. Nos. 3243798, 3293061, 3320541, and 4542125. Notably, TRUE CALL

is the registrant of Reg. No. 3293061 as of September 18, 2007.

        15.    As a direct competitor, TRUECALLER uses and operates a website

(www.truecaller.com) and an App that offers and provides prepaid communications overseas to

the same consumers as TRUE CALL and TRUECALLER’s Infringing Name sells the same

prepaid communications via the internet or through its App. On its website, TRUECALLER

describes its services as follows:

        “TRUECALLER offers certain features or services for which a fee will be payable
        (“Paid Services”). Your purchase of the Paid Services may be subject to foreign
        exchange fees or differences in prices based on location. If You purchase or
        subscribe to such Paid Services. You agree to pay us the applicable fees

                                               4
     Case 4:19-cv-00369 Document 1 Filed on 02/03/19 in TXSD Page 5 of 15




       (“TRUECALLER Fees”) and taxes in accordance with the applicable third party
       payment and billing terms, based on the platform You are using, which are
       incorporated herein by reference. You will be charged the applicable fees and taxes
       during the subscription period unless You cancel the Paid Service, in which case
       You agree to still pay these fees through the end of the applicable subscription
       period. We may change the TRUECALLER Fees from time to time by posting the
       changes in or on the Services or by notifying You in advance. All fees are, except
       as otherwise expressly provided herein or as required by applicable law, non-
       refundable. Failure to pay these fees may result in suspension or termination of your
       Service or subscription.”
See www.truecaller.com/terms_of_use


       16     Indeed, on July 26, 2016, TRUECALLER updated its software to version 7.0 which

now allows for users to now, “make calls with TRUECALLER!” See Exhibit A. In doing so,

TRUECALLER is now unjustly enriching itself by maliciously infringing on TRUE CALL’s

registered trademark. The App runs on Android, iOS, Windows Phone and BlackBerry 10. Upon

information and belief, the App is available for download through Apple’s App store, Google’s

Play Store, Microsoft App Store and Facebook’s App Center.

       17.    Without a doubt, TRUECALLER had knowledge of and was very familiar with the

name TRUE CALL when it began marketing, promoting offering for sale and selling prepaid

communication services using the Infringing Name. Clearly, TRUECALLER intentionally

adopted and used a confusingly similar imitation of the TRUE CALL Mark knowing that the

Infringing Name would mislead and deceive customers into believing that TRUECALLER’s

prepaid communication services was authorized or licensed by TRUE CALL or that the prepaid

communication services originated from TRUE CALL.

       18.    The Infringing Name used to market, promote, offer for sale, and sell prepaid

communications overseas by TRUECALLER is not authorized by TRUE CALL.                      Nor is

TRUECALLER associated, affiliated, or connected with TRUE CALL, or licensed, authorized,


                                                5
     Case 4:19-cv-00369 Document 1 Filed on 02/03/19 in TXSD Page 6 of 15




sponsored, endorsed, or approved by TRUE CALL in any way. Nonetheless, TRUECALLER

takes pride in offering prepaid communication services featured in its App as displayed below:




       19.    TRUE CALL used the TRUE CALL Mark extensively and continuously before

TRUECALLER began (i) using the Infringing Name in prepaid communications services; or (ii)

marketing, promoting, offering for sale and selling prepaid communications services using the

Infringing Name.

       20.    The    likelihood   of   confusion,   mistake   and   deception      engendered    by

TRUECALLER’s infringement of TRUE CALL’s Mark is causing irreparable harm to the

goodwill symbolized by the mark and the reputation for quality that it embodies.

       21.    TRUECALLER’s activities are likely to cause confusion before, during, and after

the time of purchase of TRUECALLER’s prepaid communications services because purchasers,

prospective purchasers and others viewing TRUECALLER’s Infringing Name at the point of

sale—due to TRUECALLER’s use of a confusingly similar imitation of the TRUE CALL Mark—



                                               6
     Case 4:19-cv-00369 Document 1 Filed on 02/03/19 in TXSD Page 7 of 15




to mistakenly attribute the prepaid communication services to TRUE CALL. By causing a

likelihood of confusion, mistake and deception, TRUECALLER is inflicting irreparable harm on

the goodwill symbolized by the TRUE CALL Mark and the reputation for quality that it embodies.

        22.    On information and belief, TRUECALLER continues to use the Infringing Name

in connection with the sale of prepaid communications that directly competes with the prepaid

communications offered by TRUE CALL. TRUECALLER began selling prepaid communication

services well after TRUE CALL had established protectable rights in the prepaid communications

industry using the TRUE CALL Mark.

        23.    On further information and belief, TRUECALLER knowingly, willfully,

intentionally, and maliciously adopted and used confusingly similar imitation of TRUE CALL’s

Mark.

                                FIRST CLAIM FOR RELIEF
                              (Federal Trademark Infringement)

        24.    TRUE CALL repeats and incorporates by reference the allegations in the preceding

paragraph

        25.    TRUECALLER’s use of a confusingly similar imitation of TRUE CALL’s Mark is

likely to cause confusion, deception and mistake by creating the false and misleading impression

that TRUECALLER’s prepaid communication services were provided by TRUE CALL, or are

associated or connected with TRUE CALL, or have the sponsorship, endorsement, or approval of

TRUE CALL.

        26.    TRUECALLER’s Infringing Name is confusingly similar to TRUE CALL’s

federally registered mark in violation of 15 U.S.C. § 1114. TRUECALLER’s activities are causing

and, unless enjoined by this Court, will continue to cause a likelihood of confusion and deception

                                                7
      Case 4:19-cv-00369 Document 1 Filed on 02/03/19 in TXSD Page 8 of 15




of members of the trade and public, and, additionally, injury to TRUE CALL’s goodwill and

reputation as symbolized by TRUE CALL’s Mark, for which TRUE CALL has no adequate

remedy at law.

       27.       TRUECALLER’s actions demonstrate an intentional, willful, and malicious intent

to trade on the goodwill associated with TRUE CALL’s Mark to TRUE CALL’s great and

irreparable harm.

       28.       TRUECALLER caused and is likely to continue causing substantial injury to the

public and to TRUE CALL, and TRUE CALL is entitled to injunctive relief and to recover

TRUECALLER’s profits, actual damages, enhanced profits and damages, cost and reasonable

attorneys’ fees under 15 U.S.C. §§1114, 1116 and 1117.


                                SECOND CLAIM FOR RELIEF
                                 (Federal Unfair Competition)

       29.       TRUE CALL repeats and incorporates by reference the allegations in the preceding

paragraphs.

       30.       TRUECALLER’s use of a confusingly similar imitation of TRUE CALL’s Mark

has caused and is likely to cause confusion, deception and mistake by creating the false misleading

impression that TRUECALLER’s prepaid communication services are provided by TRUE CALL,

or are affiliated, connected, or associated with TRUE CALL, or have sponsorship, endorsement or

approval of TRUE CALL.

       31.       TRUECALLER has made false representations, false descriptions, and false

designations of, on, or in connection with its services using TRUE CALL’s Mark in violation of

15 U.S.C. § 1125(a). TRUECALLER’s activities have caused and unless enjoined by this Court,


                                                 8
     Case 4:19-cv-00369 Document 1 Filed on 02/03/19 in TXSD Page 9 of 15




will continue to cause a likelihood of confusion and deception of members of the trade and public,

and, additionally, injury to TRUE CALL’s goodwill and reputation as symbolized by TRUE

CALL’s Mark, for which TRUE CALL has remedy at law.

       32.     TRUECALLER’s actions demonstrate an intentional, willful, and malicious intent

to trade on the goodwill associated with TRUE CALL’s Mark to the great and irreparable injury

of TRUE CALL.

       33.     TRUECALLER’s conduct has caused, and is likely to continue causing, substantial

injury to the public and to TRUE CALL. TRUE CALL is entitled to injunctive relief and to recover

TRUECALLER’s profits, actual damages, enhanced profits and damages, costs, and reasonable

attorney’ fees under 15 U.S.C. §§ 1125(a), 1116, and 1117.

                              THIRD CLAIM FOR RELIEF
                  (Federal Trademark Dilution of the TRUE CALL Mark)

       34.     TRUE CALL repeats and incorporates by reference the allegations in the preceding

paragraphs.

       35.     For years, TRUE CALL has exclusively and continuously promoted and used the

TRUE CALL Mark, both in the United States and throughout the world. The TRUE CALL became

a famous and well-known symbol of TRUE CALL and TRUE CALL’s prepaid calling cards well

before TRUECALLER began using the Infringing Name or offered prepaid communication

services using the TRUE CALL Mark.

       36.     TRUECALLER is making use in commerce of the Infringing Name, which dilutes

and is likely to dilute the distinctiveness of TRUE CALL’s Mark by eroding the public’s exclusive

identification of TRUE CALL’s well-known mark TRUE CALL, tarnishing and degrading the




                                                9
     Case 4:19-cv-00369 Document 1 Filed on 02/03/19 in TXSD Page 10 of 15




positive associations and prestigious connotations of the mark and otherwise lessening the capacity

of the mark to identify and distinguish TRUE CALL’s prepaid communications services.

        37.     TRUECALLER’s actions demonstrate an intentional, willful, and malicious intent

to trade on the goodwill associated with TRUE CALL’s Mark or to cause dilution of the mark to

the great and irreparable injury of TRUE CALL.

        38.     TRUECALLER has caused and will continue to cause irreparable injury to TRUE

CALL’s goodwill and business reputations, and dilution of the distinctiveness and value of TRUE

CALL’s distinctive mark in violation of 15 U.S.C § 1125(c). TRUE CALL therefore is entitled to

injunctive relief and to TRUECALLER’s profits, actual damages, enhanced profits and damages

and reasonable attorneys’ fees under 15 U.S.C. §§ 1125(c), 1116, and 1117.

                              FOURTH CLAIM FOR RELIEF
                            (Unfair and Deceptive Trade Practices)

        39.     TRUE CALL repeats and incorporates by reference the allegations in the preceding

paragraphs.

        40.     TRUECALLER has been and is passing off prepaid communication services as

those of TRUE CALL, causing a likelihood of confusion or misunderstanding as to the source,

sponsorship, or approval of TRUECALLER’s prepaid communication services, causing a

likelihood of confusion as to TRUECALLER’s affiliation, connection, or association with TRUE

CALL, and otherwise damaging to the public.

        41.     TRUECALLER’s conduct constitutes unfair and deceptive acts or practices in the

course of a business, trade or commerce in violation of the unfair and deceptive trade practices

statutes of states.




                                                10
     Case 4:19-cv-00369 Document 1 Filed on 02/03/19 in TXSD Page 11 of 15




       42.     TRUECALLER’s unauthorized use of a confusingly similar imitation of TRUE

CALL’s Mark has caused and is likely to cause substantial injury to the public and to TRUE CALL.

TRUE CALL, therefore, is entitled to injunctive relief and to recover damages and, if appropriate,

punitive damages, costs, and reasonable attorneys’ fees.

                            FIFTH CLAIM FOR RELIEF
              (Common Law Trademark Infringement and Unfair Competition)

       43.     TRUE CALL repeats and incorporates by reference the allegations in the preceding

paragraphs.

       44.     TRUECALLER’s acts constitute common law trademark infringement and unfair

competition, and have created and will continue to create, unless restrained by this Court, a

likelihood of confusion to the irreparable injury of TRUE CALL. TRUE CALL has no adequate

remedy at law for this injury.

       45.     On information and belief, TRUECALLER acted with full knowledge of TRUE

CALL’s use of and statutory and common law right to, TRUE CALL’s Mark and without regard

to the likelihood of confusion of the public created by TRUECALLER’s activities.

       46.     TRUECALLER’s actions demonstrate an intentional , willful, and malicious intent

to trade on the goodwill associated with TRUE CALL’s Mark to the great and irreparable injury

of TRUE CALL.

       47.      As a result of TRUECALLER’s acts, TRUE CALL has been damaged in an

amount not yet determined or ascertainable. At a minimum, however, TRUE CALL is entitled to

injunctive relief, to an accounting of TRUECALLER’s profits, damages, and costs. Further, in

light of the deliberate and malicious use of the confusingly similar imitation of TRUE CALL’s




                                               11
     Case 4:19-cv-00369 Document 1 Filed on 02/03/19 in TXSD Page 12 of 15




Mark, and the need to deter TRUECALLER from engaging in similar conduct in the future, TRUE

CALL additionally is entitled to punitive damages.

                             SIXTH CLAIM FOR RELIEF
               (State Trademark Dilution and Injury to Business Reputation)

       48.     TRUE CALL repeats and incorporates by reference the allegations in the preceding

paragraphs.

       49.     TRUE CALL has extensively and continuously promoted and used the TRUE

CALL Mark throughout the United States, and the TRUE CALL Mark became distinctive,

recognized, and well-known symbol of TRUE CALL’s prepaid communication services well

before TRUECALLER began using the Infringing Name or offering the prepaid communication

services using the Infringing Name for sale.

       50.     TRUECALLER’s conduct dilutes and is likely to dilute the distinctiveness of

TRUE CALL’s Mark by eroding the public’s exclusive identification of this mark with TRUE

CALL, and tarnishing and degrading the positive associations and prestigious connotations of the

mark, and otherwise lessening the capacity of the mark to identify and distinguish TRUE CALL’s

prepaid communication services.

       51.     TRUECALLER is causing and will continue to cause irreparable injury to TRUE

CALL’s goodwill and business reputation and dilution of the distinctiveness and value of TRUE

CALL’s distinctive mark in violation of the Texas anti-dilution laws, TEX. BUS. & COM. CODE

ANN. § 16.29 (Vernon 2009).

       52.     TRUE CALL, therefore, is entitled to injunctive relief, damages, and cost, as well

as, if appropriate, enhanced damages, punitive damages and reasonable attorneys’ fees .




                                               12
     Case 4:19-cv-00369 Document 1 Filed on 02/03/19 in TXSD Page 13 of 15




                                    PRAYER FOR RELIEF

       WHEREFORE Plaintiffs pray that:

       1.        TRUECALLER and all of its agents, officers, employee, representatives,

successors, assigns, attorneys, and all other persons acting or, with, by, through or under authority

from TRUECALLER, or in concert or participation with TRUECALLER, and each of them, be

enjoined from:

                 a.    advertising, marketing, promoting, offering for sale, or selling prepaid

                       communication services using the Infringing Name TRUECALLER;

                 b.    using the Infringing Name on or in connection with prepaid

                       communications services;

                 c.    using the TRUE CALL Mark or any other copy, reproduction, imitation, or

                       simulation of TRUE CALL’s Mark on or in connection with prepaid

                       communication services;

                 d.    using any trademark, name, logo, design, or source designation of any kind

                       on or in connection with TRUE CALL’s services that is a copy,

                       reproduction, imitation, or simulation of, or confusingly similar to any of

                       TRUE CALL’s trademarks, trade dresses, names, or logos;

                 e.    using any trademark, name, logo, design or source designation of any kind

                       on or in connection with TRUE CALL’s services that is likely to cause

                       confusion, mistake, deception, or public misunderstanding that such

                       services are produced by TRUE CALL, or are sponsored or authorized by

                       TRUE CALL, or are in any way connected or related to TRUE CALL.

                                                 13
    Case 4:19-cv-00369 Document 1 Filed on 02/03/19 in TXSD Page 14 of 15




              f.     using any trademark, name, logo, design, or source designation of any kind

                     or in connection with TRUECALLER’s good that dilutes or is likely to

                     dilute the distinctiveness of TRUE CALL’s trademarks, trade dresses,

                     names or logos;

              g.     passing off, palming off, or assisting in passing off or palming off

                     TRUECALLER’s prepaid communication services as those of TRUE

                     CALL, or otherwise continuing any and all acts of unfair competition as

                     alleged in this Complaint; and

              h.     advertising, promoting, offering for sale or selling prepaid communication

                     services using the Infringing Name.

       2.     TRUECALLER be ordered to cease offering prepaid communications services,

marketing, promoting and selling and to recall all prepaid communication services using the

Infringing Name or any other confusingly similar imitation of TRUE CALL’s Mark.

       3.     TRUECALLER be compelled to account to Plaintiffs for any and all profits derived

by TRUECALLER from the sale of prepaid communication services using the Infringing Name;

       4.     Plaintiffs be awarded all damages caused by the acts forming the basis of this

complaint;

       5.     Based on TRUECALLER’s knowing and intentional use of a confusingly similar

imitation of the TRUE CALL Mark, the damages awarded be trebled and the award of

TRUECALLER’s profits be enhanced as provided for by 15 U.S.C. § 1117(a);




                                             14
     Case 4:19-cv-00369 Document 1 Filed on 02/03/19 in TXSD Page 15 of 15




          6.     TRUECALLER be required to pay Plaintiffs the costs and reasonable attorneys’

fees incurred by TRUE CALL in this action pursuant to 15 U.S.C. § 1117(a) and the state statutes

cited in this Complaint;

          7.     Based on TRUECALLER’s willful and deliberate infringement and/or dilution of

the TRUE CALL Mark, and to deter such conduct in the future, Plaintiffs be awarded punitive

damages;

          8.     TRUE CALL be awarded prejudgment and post-judgment interest on all monetary

awards; and

          9. TRUE CALL be granted such other and further relief as the Court may deem just and

proper.

                                       JURY TRIAL DEMAND

          Plaintiffs respectfully demand a trial by jury on all claims and issues so triable.

DATED: February 1, 2019.

                                                Respectfully submitted,

                                                /s/ Mehdi Cherkaoui
                                                    Mehdi Cherkaoui
                                                    Attorney in Charge
                                                    Texas Bar No. 24086077
                                                    Cherkaoui & Associates, P.L.L.C.
                                                    1200 Smith Street, Suite 1600
                                                    Houston, TX 77002
                                                    Telephone: (281) 946-9466
                                                     Facsimile: (877) 282-7874
                                                     Email: mehdi@cherkaouilawfirm.com

                                                   ATTORNEY FOR PLAINTIFFS




                                                    15
